 

Exhibit 10.2

 

HOST MARRIOTT, L.P.

 

Executive Deferred Compensation Plan

 

(A Plan of Nonqualified Deferred Compensation)

 

As Amended and Restated

Effective January 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

I.

  

Introduction

   4

II.

  

Definitions

   5

III.

  

Eligibility & Participation

   10

IV.

  

Elections, Deferrals & Matching Contributions

   11

V.

  

Accounts & Account Crediting

   13

VI.

  

Vesting

   15

VII.

  

Distributions

   16

VIII.

  

Administration & Claims Procedure

   19

IX.

  

Amendment, Termination & Reorganization

   23

X.

  

General Provisions

   25

 

2



--------------------------------------------------------------------------------

HOST MARRIOTT, L.P.

 

PREAMBLE

 

WHEREAS, Host Marriott, L.P. sponsors the Host Marriott, L.P. Executive Deferred
Compensation Plan, as amended and restated January 31, 2002 (the “Plan”); and

 

WHEREAS, pursuant to Section 6.3 of the Plan the Board of Directors reserves the
right to amend the Plan at any time; and

 

WHEREAS, as a result of the enactment of Section 409A of the Internal Revenue
Code (as part of the American Jobs Creation Act of 2004), it has become
necessary to make certain changes to the Plan and desirable to make others; and

 

WHEREAS, Host Marriott, L.P. intends to comply fully with the requirements of
Section 409A of the Code, and Treasury regulations to be issued from time to
time interpreting the statute; and

 

NOW, THEREFORE, set forth herein are the terms of the Plan, as amended and
restated effective January 1, 2005, for the benefit of certain key executives of
the Employer. The terms and conditions in effect prior to the effective date of
this amended and restated Plan remain in effect with regard to Accounts of
Participants that were established prior to the effective date, subject,
however, to any modifications that may be necessary or desirable to comply with
Treasury regulations to be issued governing the transitioning of plans covered
by Code Section 409A.

 

3



--------------------------------------------------------------------------------

ARTICLE I—INTRODUCTION

 

1.1 Name.

 

The name of this Plan is the Host Marriott, L.P. Executive Deferred Compensation
Plan (the Plan).

 

1.2 Purpose.

 

The purpose of the Plan is to offer Participants the opportunity to defer
voluntarily current Compensation for retirement income and other significant
future financial needs for themselves, their families and other dependents, and
to provide the Employer, if appropriate, a vehicle to address limitations on its
contributions under any tax-qualified defined contribution plan. This Plan is
intended to be a nonqualified “top-hat” plan; that is, an unfunded plan of
deferred compensation maintained for a select group of management or highly
compensated employees pursuant to Sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA, and an unfunded plan of deferred compensation under the Code.

 

1.3 Interpretation.

 

Throughout the Plan, certain words and phrases have meanings, which are
specifically defined for purposes of the Plan. These words and phrases can be
identified in that the first letter of the word or words in the phrase is
capitalized. The definitions of these words and phrases are set forth in Article
II and elsewhere in the Plan document. Wherever appropriate, pronouns of any
gender shall be deemed synonymous, as shall singular and plural pronouns.
Headings of Articles and Sections are for convenience or reference only, and are
not to be considered in the construction or interpretation of the Plan. The Plan
shall be interpreted and administered to give effect to its purpose in Section
1.3 and to qualify as a nonqualified, unfunded plan of deferred compensation. In
addition, the Plan is designed to provide a benefit that is not a “contingent”,
as such term is defined and applied in Treasury Regulation Section
401(k)-1(e)(6), upon a Participant’s making elective contributions to the
Qualified Retirement Plan. Both the form and the operation of the Plan shall be
interpreted to assure compliance with such Regulation, or its successor, as
amended from time to time.

 

4



--------------------------------------------------------------------------------

ARTICLE II—DEFINITIONS

 

2.1 Generally.

 

Certain words and phrases are defined when first used in later paragraphs of
this Agreement. Unless the context clearly indicates otherwise, the following
words and phrases when used in this Agreement shall have the following
respective meanings:

 

2.2 Account.

 

“Account” shall mean the interest of a Participant in the Plan as represented by
the hypothetical bookkeeping entries kept by the Employer for each Participant.
Each Participant’s interest may be divided into one or more separate accounts or
sub-accounts, including the Participant Deferral Account and the Matching
Contribution Account, which reflect not only the Contributions into the Plan,
but also gains and losses, and income and expenses allocated thereto, as well as
distributions or any other withdrawals. The value of these accounts or
sub-accounts shall be determined as of the Valuation Date. The existence of an
account or bookkeeping entries for a Participant (or his Designated Beneficiary)
does not create, suggest or imply that a Participant, Designated Beneficiary, or
other person claiming through them under this Plan, has a beneficial interest in
any asset of the Employer.

 

2.3 Agreement.

 

“Agreement” shall mean this agreement, together with any and all amendments or
restatements thereto.

 

2.4 Balance.

 

“Balance” shall mean the total of Contributions and Deemed Earnings credited to
a Participant’s Account under Article V, as adjusted for distributions or other
withdrawals in accordance with the terms of this Plan and the standard
bookkeeping rules established by the Employer.

 

2.5 Board Committee.

 

“Board Committee” shall mean the Compensation Committee of the Employer’s Board
of Directors, or such other Committee of the Board as may be delegated with the
duty of determining Participant eligibility under the Plan.

 

2.6 Board of Directors.

 

“Board of Directors” or “Board” shall mean the Board of Directors of the
Employer.

 

2.7 Change of Control.

 

“Change of Control” shall have the meaning set forth in Code Section 409A.

 

5



--------------------------------------------------------------------------------

2.8 Code.

 

“Code” shall mean the Internal Revenue Code of 1986 and the regulations issued
thereunder, as amended from time to time.

 

2.9 Committee.

 

“Committee” shall mean the person or persons described in Article VIII who are
charged with the day-to-day administration and operation of the Plan.

 

2.10 Compensation.

 

“Compensation” shall mean the base or regular cash salary payable to an Employee
by the Employer, as well as incentives or bonuses payable to an Employee by the
Employer, commissions payable to an Employee by the Employer, including any such
amounts which are not includible in the Participant’s gross income under
Sections 125, 401(k), 402(h) or 403(b) of the Internal Revenue Code of 1986, as
amended.

 

2.11 Contributions.

 

“Contributions” shall mean the total of Participant Deferrals and Matching
Contributions pursuant to Article IV, which represent each Participant’s credits
to his Account.

 

2.12 Deemed Earnings.

 

“Deemed Earnings” shall mean the gains and losses (realized and unrealized), and
income and expenses credited or debited to Contributions based upon the Deemed
Crediting Options in a Participant’s Account as of any Valuation Date.

 

2.13 Deemed Crediting Options.

 

“Deemed Crediting Options” shall mean the hypothetical options made available to
Plan Participants by the Employer for the purposes of determining the proper
crediting of gains and losses, and income and expenses to each Participant’s
Account, subject to procedures and requirements established by the Committee. A
Participant may reallocate his Account among such Deemed Crediting Options
periodically at such frequency and upon such terms as the Committee may
determine from time to time.

 

2.14 Deferral Election Form.

 

“Deferral Election Form” or “Annual Deferral Election Form” shall mean that
written agreement of a Participant. The Deferral Election Form shall be in such
form or forms as may be prescribed by the Committee, filed annually with the
Employer, according to procedures and at such times as established by the
Committee. Among other information the Committee may require of the Participant
for proper administration of the Plan, such agreement shall establish the
Participant’s election to defer Compensation for a Plan Year under the Plan; the
amount of the deferral into the

 

6



--------------------------------------------------------------------------------

Plan for the Plan Year; the Participant’s elections as to distribution of his
Account, and the allocation of his Accounts among the Deemed Crediting Options
provided under the Plan; and the Designated Beneficiary.

 

2.15 Designated Beneficiary.

 

“Designated Beneficiary” or “Beneficiary” shall mean the person, persons or
trust specifically named to be a direct or contingent recipient of all or a
portion of a Participant’s benefits under the Plan in the event of the
Participant’s death prior to the distribution of his full Account Balance. Such
designation of a recipient or recipients may be made and amended, at the
Participant’s discretion, on the Deferral Election Form and according to
procedures established by the Committee. No beneficiary designation or change of
Beneficiary shall become effective until received and acknowledged by the
Employer. In the event a Participant does not have a beneficiary properly
designated, the beneficiary under this Plan shall be the Participant’s estate.

 

2.16 Disability.

 

“Disability” shall have the meaning set forth in Code Section 409A.

 

2.17 Effective Date.

 

“Effective Date” of the Plan, as amended and restated, shall mean January 1,
2005.

 

2.18 Eligible Employee.

 

“Eligible Employee” shall mean a person who (for any Plan Year or portion
thereof) is: (1) an Employee of the Employer; (2) subject to US income tax laws;
(3) a member of a select group of management or a highly compensated employee of
the Employer; and (4) an executive having a title of Executive or Senior Vice
President or higher with Compensation in excess of $210,000 annually, which such
amount may be adjusted from time to time by the Committee to reflect cost of
living increases.

 

2.19 Employee.

 

“Employee” shall mean a full time common law employee of the Employer.

 

2.20 Employer.

 

“Employer” shall mean Host Marriott, L.P. and any corporate successors and
assigns, unless otherwise provided herein.

 

2.21 ERISA.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

7



--------------------------------------------------------------------------------

2.22 Key Employee.

 

“Key Employee” shall mean any Participant who is (i) one of the top-fifty most
highly compensated officers with annual compensation in excess of $130,000 (as
adjusted from time to time by Treasury regulations); (ii) a five percent owner
of the Employer; or (iii) a one percent owner of the Employer with annual
compensation in excess of $150,000 (as adjusted from time to time by Treasury
regulations) of a publicly traded corporation.

 

2.23 Leave of Absence.

 

“Leave of Absence” shall mean a period of time, not to exceed twelve (12)
consecutive calendar months during which time a Participant shall not be an
active Employee of the Employer, but shall be treated for purposes of this Plan
as in continuous service with the Employer. A Leave of Absence may be either
paid or unpaid, but must be agreed to in writing by both the Employer and the
Participant. Unless otherwise required by Code Section 409A a Leave Of Absence
that continues beyond the twelve (12) consecutive months shall be treated as a
Separation from Service as of the first business day of the thirteenth month for
purposes of the Plan.

 

2.24 Matching Contribution.

 

“Matching Contribution” shall mean an amount credited to a Participant’s Account
in accordance with Section 4.4.

 

2.25 Matching Contribution Account.

 

“Matching Contribution Account” shall mean that portion of a Participant’s
Account established to record Matching Contributions on behalf of a Participant.

 

2.26 Participant.

 

“Participant” shall mean an Eligible Employee who participates in the Plan under
Article III; a former Eligible Employee who has participated in the Plan and
continues to be entitled to a benefit (in the form of an undistributed Account
Balance) under the Plan, and any former Eligible Employee who has participated
in the Plan under Article III and has not yet exceeded any Leave of Absence.

 

2.27 Participant Deferral.

 

“Participant Deferral” shall mean voluntary Participant deferral amounts, which
could have been received currently but for the election to defer and are
credited to his Account for later distribution, subject to the terms of the
Plan.

 

8



--------------------------------------------------------------------------------

2.28 Participant Deferral Account.

 

“Participant Deferral Account” shall mean that portion of a Participant’s
Account established to record Participant Deferrals on behalf of a Participant.

 

2.29 Performance-Based Compensation.

 

“Performance-Based Compensation” shall mean compensation that is (i) variable
and contingent on the satisfaction of pre-established organizational or
individual performance criteria; (ii) not readily ascertainable at the time; and
(iii) based on services performed over a period of at least twelve months.

 

2.30 Plan Year.

 

“Plan Year” shall mean the twelve (12) consecutive month period constituting a
calendar year, beginning on January 1 and ending on December 31. However, in any
partial year of the Plan that does not begin on January 1, “Plan Year” shall
also mean the remaining partial year ending on December 31.

 

2.31 Qualified Retirement Plan.

 

“Qualified Retirement Plan” shall mean the Retirement and Savings Plan and Trust
sponsored by the Employer.

 

2.32 Separation from Service.

 

“Separation from Service” shall mean a Participant’s separation from service as
an Employee with the Employer as defined in Code Section 409A, other than for
death, or Disability, or Leave of Absence. A transfer of employment within and
among the Employer and any member of a controlled group, as provided in Code
Section 409A(d)(6), shall not be deemed a Separation from Service.

 

2.33 Unforeseeable Emergency.

 

“Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant, the Participant’s spouse, or a dependent (as defined in Section
152(a) of the Code) of the participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant as defined
by Code Section 409A.

 

2.34 Valuation Date.

 

“Valuation Date” shall mean the close of each business day, as established and
amended from time to time by guidelines and procedures of the Committee in its
sole and exclusive discretion.

 

9



--------------------------------------------------------------------------------

ARTICLE III—ELIGIBILITY & PARTICIPATION

 

3.1 Eligibility Requirements.

 

Only an Eligible Employee may become a Participant in this Plan. Moreover, a
Participant shall not be permitted to make new Participant Deferrals to the
Plan, if he ceases to be an Eligible Employee because he is no longer a member a
select group of management or highly compensated employees, or otherwise. The
Board Committee shall notify an Eligible Employee of his eligibility for a Plan
Year in such form as it may determine most appropriate. Current Participants
remain eligible until notified otherwise.

 

3.2 Participation.

 

An Eligible Employee shall become a Participant in the Plan by the completion
and timely filing with and subsequent acceptance by, the Employer of the
Deferral Election Form, in such form and according to the terms and conditions
established by the Committee. A Participant (or any Designated Beneficiary who
becomes entitled) remains a Participant as to his Account until his Account
Balance is fully distributed under the terms of the Plan.

 

10



--------------------------------------------------------------------------------

ARTICLE IV—ELECTIONS, DEFERRALS & MATCHING CONTRIBUTIONS

 

4.1 Participant Election to Defer Compensation.

 

A. Prior to December 31 or an earlier date set by the Committee, a Participant
may elect to defer Compensation for services to be performed in the next
following Plan Year by the execution and timely filing, and Employer’s
acceptance of, a Deferral Election Form in such form and according to such
procedures as the Committee may prescribe from time to time. Each such Deferral
Election Form shall be effective for the Plan Year to which the Deferral
Election Form pertains. However, no Deferral Election Form shall be accepted
unless a Participant has first elected to defer the maximum amount of
Compensation permitted by Code Sections 401(k), 402(g), and 415 under the
Qualified Retirement Plan.

 

B. Each Participant may elect annually to have his Compensation for the Plan
Year reduced by a stated amount or a whole percentage that is not more than one
hundred percent (100%). The amount deferred under the Plan shall be only the
amount of such elected deferral that is in excess of the amount first deferred
into the Qualified Retirement Plan. The amount deferred shall be credited to the
Participant’s Account as provided in Article V.

 

C. An election to defer Performance-Based Compensation may be made at such time
and in such manner as the Committee may specify, but in any event not later than
six months before the end of the period for which it is earned.

 

D. Under such Deferral Election Form, a Participant shall indicate the amount of
such Participant Deferral; designate and allocate such Participant Deferral in
or among the elective distribution Account option(s); and, allocate such
Accounts among the various Deemed Crediting Options. The Deferral Election Form
shall also permit a Participant to elect to receive the amounts deferred in such
Plan Year upon a Change of Control. The Deferral Election Form may also request
other information, such as a Participant’s Designated Beneficiary, as may be
required or useful for the administration of the Plan.

 

4.2 New Participants and Partial Years.

 

The initial Deferral Election Form of a new Participant shall be filed with the
Employer on a date established by the Committee, but in any event not later than
30 days following the date the Participant becomes eligible to participate in
the Plan and only with respect to services to be performed subsequent to the
election. Such first Deferral Election Form shall be applicable to a
Participant’s Compensation beginning with the first payroll in the month after
such Form is filed and accepted by the Employer.

 

4.3 Irrevocable Elections.

 

An election in a Deferral Election Form to defer Compensation for a Plan Year,
once made by a Participant, shall be irrevocable. The Committee, however, shall
reduce or eliminate Participant Deferrals upon granting a Participant’s request
for a distribution based upon an Unforeseeable Emergency.

 

11



--------------------------------------------------------------------------------

4.4 Matching Contributions.

 

The Employer shall accrue as a Matching Contribution in a Participant’s Account
an amount equal to $.50 for each $1.00 deferred under the Plan, up to a maximum
of six percent (6%) of Compensation, less the amount of Employer matching
contributions credited to the Participant’s account in the Qualified Retirement
Plan. The Committee, in its sole discretion, from time to time may limit the
dollar amount of deferred Compensation that shall be taken into account for
purposes of a Matching Contribution.

 

12



--------------------------------------------------------------------------------

ARTICLE V—ACCOUNTS & ACCOUNT CREDITING

 

5.1 Establishment of a Participant’s Account.

 

A. Bookkeeping Account. The Committee shall cause a bookkeeping Account and
appropriate sub-accounts, based upon the primary elective distribution option(s)
to be established and maintained in the name of each Participant, according to
his annual Deferral Election Form for the Plan Year. This Account shall reflect
the amount of Participant Deferrals, Matching Contributions and Deemed Earnings
credited on behalf of each Participant under this Plan.

 

B. Bookkeeping Activity. Participant Deferrals shall be credited to a
Participant’s Account on the business day they would otherwise have been made
available as cash to the Participant. Matching Contributions shall be credited
to a Participant’s Account on the Valuation Date the Employer designates. Deemed
Earnings shall be credited or debited to each Participant’s Account, as well as
any distributions, any other withdrawals under this Plan, as of a Valuation
Date. Accounts shall continue on each Valuation Date until the Participant’s
Account is fully distributed under the terms of the Plan.

 

5.2 Deemed Crediting Options.

 

The Committee shall establish a portfolio of two or more Deemed Crediting
Options, among which a Participant may allocate amounts credited to his Account,
which are subject to Participant direction under this Plan. The Committee
reserves the right, in its sole and exclusive discretion, to substitute,
eliminate and otherwise change this portfolio of Deemed Crediting Options, as
well as the right to establish rules and procedures for the selection and
offering of these Deemed Crediting Options.

 

5.3 Allocation Of Account Among Deemed Crediting Options.

 

A. Each Participant shall elect the manner in which his Account is divided among
the Deemed Crediting Options by giving allocation instructions in a Deferral
Election Form supplied by and filed with the Committee; or by such other
procedure, including electronic communications, as the Committee may prescribe.
A Participant’s election shall specify the percentage of his Account (in any
whole percentage) to be deemed to be invested in any Deemed Crediting Option.
Such election shall remain in effect until a new election is made.

 

B. Amounts credited to a Participant’s Account shall be deemed to be invested in
accordance with the most recent effective Deemed Crediting Option election. As
of the effective date of any new Deemed Crediting Option election, all or a
portion of the Participant’s Account shall be reallocated among the designated
Deemed Crediting Options and according to the percentages specified in the new
instructions, until and unless subsequent instructions shall be filed and become
effective. If the Committee receives a Deemed Crediting Option election, which
is unclear, incomplete or improper, the Deemed Crediting Option election then in
effect shall remain in effect until the subsequent instruction is clarified,
completed or otherwise made acceptable to the Committee.

 

13



--------------------------------------------------------------------------------

5.4 Valuation and Risk of Decrease in Value.

 

The Participant’s Account will be valued on the Valuation Date at fair market
value. On such date, Deemed Earnings will be allocated to each Participant’s
Account. Each Participant and Designated Beneficiary assumes the risk in
connection with any decrease in the fair market value of his Account.

 

5.5 Limited Function of Committee.

 

By deferring compensation pursuant to the Plan, each Participant hereby agrees
that the Employer and Committee are in no way responsible for or guarantor of
the investment results of the Participant’s Account. The Committee shall have no
duty to review, or to advise the Participant on, the investment of the
Participant’s Account; and in fact, shall not review or advise the Participant
thereon. Furthermore, the Committee shall have no power to direct the investment
of the Participant’s Account other than promptly to carry out the Participant’s
deemed investment instructions when properly completed and transmitted to the
Committee and accepted according to its rules and procedures.

 

14



--------------------------------------------------------------------------------

ARTICLE VI—VESTING

 

6.1 Vesting of Participant Deferrals.

 

A Participant shall be fully vested at all times in Participant Deferrals, as
well as Deemed Earnings upon Participant Deferrals, credited to his Participant
Deferral Account.

 

6.2 Vesting of Matching Contributions.

 

A Participant shall vest ratably in Matching Contributions, as well as Deemed
Earnings upon Matching Contributions, credited to his Matching Contribution
Account in accordance with the vesting schedule of the Qualified Retirement
Plan. Vesting credit for Years of Service shall be determined in accordance with
the methods used by the Qualified Retirement Plan.

 

Notwithstanding the above schedule, a Participant shall become fully vested in
his Matching Contribution Account upon death, Disability or Change of Control.
Upon Separation from Service, a Participant shall be entitled to the vested
portion of his Matching Contribution Account, and any non-vested portion shall
be forfeited.

 

15



--------------------------------------------------------------------------------

ARTICLE VII—DISTRIBUTIONS

 

7.1 Distributions Generally.

 

A Participant’s Account shall be distributed only in accordance with the
provisions of this Article VII. All distributions from Accounts under the Plan
shall be made in cash in American currency.

 

7.2 Automatic Distributions.

 

A. Participant’s Death. If the Participant dies while employed by the Employer
in the capacity, his Account shall be valued as of the Valuation Date next
following his date of death and shall be distributed in lump sum to his
Designated Beneficiary as soon as administratively feasible.

 

B. Participant’s Disability. If a Participant becomes disabled while employed by
the Employer, his Account shall be valued as of the Valuation Date next
following his date of Disability and shall be distributed in lump sum to him as
soon as administratively feasible.

 

C. Separation from Service. If a Participant incurs a Separation from Service,
his vested Account shall be valued as of the Valuation Date next following his
official date of separation and shall be distributed in lump sum or in
installments to him as soon as administratively feasible; provided, however,
that the Account of a Key Employee shall not be distributed until six months
following Separation from Service.

 

7.3 Elective Distributions.

 

A Participant shall become entitled to receive a distribution from his Account
at such time or times and by such method of payment as elected and specified in
the Participant’s applicable annual Deferral Election Form, and/or as may be
mandated by the provisions of this Article VII based upon the following
distribution options:

 

A. In-Service Distributions. If a Participant elects in his annual Deferral
Election Form, he can receive a distribution from his Account, as soon as three
(3) years after the end of the deferral Plan Year, all of his annual deferral
amount, plus Deemed Earnings thereon, but shall not include any Matching
Contribution or Deemed Earnings thereon. The election is made on an annual
basis, applies only to the Participant’s current Plan Year contributions, is
irrevocable and is payable according to the method of payment elected in the
Participant’s applicable annual Deferral Election Form. If the Participant dies
while receiving In-Service installment payments, his Designated Beneficiary
shall continue to receive the remaining installments. If subsequently, the
Designated Beneficiary dies; any remaining installments will be paid to the
Designated Beneficiary’s estate.

 

B.

Change of Control Distribution. If a Participant shall so elect in his annual
Deferral Election Form, he can receive a distribution from his Account his
annual deferral amounts, plus Deemed Earnings thereon if a Change of Control
shall occur and any election to the contrary shall be overridden. In such case,
the portion of his Account which is subject to an election to have payment made
upon a Change of Control shall be distributed to him as set forth in Section 7.4
C. Such election shall apply only to the Participant’s contributions and Deemed

 

16



--------------------------------------------------------------------------------

 

Earnings which are subject to such an election and shall not impact any other
contributions or Deemed Earning with respect to a Deferral Election Form on
which the Participant did not elect to have distributions paid upon a Change in
Control.

 

7.4 Timing and Method of Payment for Elective Distributions.

 

A. Separation from Service. At the election of a Participant in the applicable
Deferral Election Form, a Participant may receive a Separation from Service
distribution in a lump sum or in payments of up to ten annual installments with
the first installment to begin within ten (10) days of the first business day on
or after January 1 in the calendar year following the Participant’s date of
Separation from Service until the Account has been fully distributed; provided,
however, that a Participant who is a Key Employee shall not begin to receive
payment earlier than six months following his retirement.

 

B. In-Service Distributions. At the election of a Participant in the applicable
Deferral Election Form, an In-Service distribution may be selected for payment
as soon as three (3) years after the end of the deferral Plan Year. Distribution
will be either in the form of a lump-sum, occurring no later than thirty (30)
days following the distribution date elected on the Deferral Election Form, or
in up to ten annual installment payments beginning with the first business day
on or after the commencement date as selected by the Participant in the annual
Deferral Election Form and for a duration as selected by the Participant in the
annual Deferral Election Form and to be paid thereafter within ten (10) days of
the first business day on or after the anniversary of the commencement date of
each calendar year until the In-Service Distribution amount has been fully
distributed. A Participant’s Account shall be valued as of such distribution
date elected on the Deferral Election Form.

 

C. Change of Control Distribution. If so elected by the Participant in his
Annual Distribution Election Form, a distribution of that portion of the
Participant’s Account subject to such election shall be made to him in a lump
sum within thirty (30) days of the effective date of a Change of Control,
overriding any election(s) for distribution to the contrary. Notwithstanding the
foregoing provision, no distribution shall be made to any Participant until the
earliest date and upon such conditions as may be set forth under Treasury
regulations issued pursuant to Code Section 409A (e). A Participant’s Account
shall be valued as of such effective date of the Change of Control. If no such
election was made by the Participant in his Annual Distribution Election Form,
his distribution election(s) will not be overridden.

 

D. Installment Payments. In any distribution in which a Participant has elected
or will receive distribution in periodic installments, the amount of each
periodic installment shall be determined by applying a formula to the Account in
which the numerator is the number one and the denominator is the number of
remaining installments to be paid. For example, if a Participant elects 10
annual installments for a Separation from Service distribution, the first
payment will be 1/10 of the Account, the second will be 1/9, the third will be
1/8; the fourth will be 1/7 and so on until the Account is entirely distributed.

 

17



--------------------------------------------------------------------------------

E. Failure to Designate a Method of Payment. In any situation in which the
Committee is unable to determine the method of payment because of incomplete,
unclear, or uncertain instructions in a Participant’s Deferral Election Form,
the Participant will be deemed to have elected a lump sum distribution.

 

F. Subsequent Elections. A Participant who has made an In-Service distribution
or a Separation from Service distribution election may make one or more
Subsequent Elections to postpone the distribution date or to change the form of
payment to another form permitted by the Plan. Such Subsequent Election shall be
made in writing is such form as is acceptable to the Committee and (i) is made
at least twelve months prior to the original distribution date; (ii) provides
for an effective date at least twelve months following the Subsequent Election;
and (iii) postpones the commencement of payment for a period of not less than
five years from the previous distribution date, including distribution on Change
in Control.

 

7.5 Distributions Resulting from Unforeseeable Emergency.

 

A Participant may request that all or a portion of his Account be distributed at
any time prior to Separation from Service from the Employer by submitting a
written request to the Committee, provided that the Participant has incurred an
Unforeseeable Emergency, and the distribution is necessary to alleviate such
Unforeseeable Emergency.

 

Such distribution shall be limited to an amount that does not exceed the amount
necessary to

satisfy such emergency, plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). Such distribution shall be made as soon as
administratively practicable. The Balance not distributed from the Participant’s
Account shall remain in the Plan. Such distributions will be made in compliance
with Code Section 409A.

 

7.6 Distributions of Small Accounts.

 

If at any time the value of the Participant’s Account is less than $5,000 (or
such other greater or lesser amount as may be specified as “minimal” under
Treasury regulations), the Committee, in its sole and exclusive discretion, may
make a distribution in lump sum of the value of the entire Account. If the value
of a Participant’s Account is zero upon the Valuation Date of any distribution,
the Participant shall be deemed to have received a distribution of such Account
and his participation in the Plan terminates. Provided, however, no distribution
will be made to the extent such distribution would violate the requirements of
Code Section 409A.

 

18



--------------------------------------------------------------------------------

ARTICLE VIII—ADMINISTRATION & CLAIMS PROCEDURE

 

8.1 Duties of the Employer.

 

The Employer shall have overall responsibility for the establishment, amendment,
termination, administration, and operation of the Plan. The Employer shall
discharge this responsibility by the appointment and removal (with or without
cause) of the members of the Committee, to which is delegated overall
responsibility for administering, managing and operating the Plan.

 

8.2 The Committee.

 

The Committee shall consist of one or more members who shall be appointed by,
and may be removed by, the Employer, and one of whom (who must be an officer of
the Employer) shall be designated by the Employer as Chairman of the Committee.
In the absence of such appointment, the Employer shall serve as the Committee.
The Committee shall consist of officers or other Employees of the Employer, or
any other persons who shall serve at the request of the Employer. Any member of
the Committee may resign by delivering a written resignation to the Employer and
to the Committee, and this resignation shall become effective upon the date
specified therein. The members of the Committee shall serve at the will of the
Employer, and the Employer may from time to time remove any Committee member
with or without cause and appoint their successors. In the event of a vacancy in
membership, the remaining members shall constitute the Committee with full order
to act.

 

8.3 Committee’s Powers and Duties to Enforce Plan.

 

The Committee shall be the “Administrator” and “Named Fiduciary” only to the
extent required by ERISA for top-hat plans and shall have the complete control
and authority to enforce the Plan on behalf of any and all persons having or
claiming any interest in the Plan in accordance with its terms. The Committee,
in its sole and absolute discretion, shall interpret the Plan and shall
determine all questions arising in the administration and application of the
Plan. Any such interpretation by the Committee shall be final, conclusive and
binding on all persons.

 

8.4 Organization of the Committee.

 

The Committee shall act by a majority of its members at the time in office.
Committee action may be taken either by a vote at a meeting or by written
consent without a meeting. The Committee may authorize any one or more of its
members to execute any document or documents on behalf of the Committee. The
Committee shall notify the Employer, in writing, of such authorization and the
name or names of its member or members so designated in such cases. The Employer
thereafter shall accept and rely on any documents executed by said member of the
Committee or members as representing action by the Committee until the Committee
shall file with the Employer a written revocation of such designation. The
Committee may adopt such by-laws and regulations, as it deems desirable for the
proper conduct of the Plan and to change or amend these by-laws and regulations
from time to time. With the permission of the Employer, the Committee may employ
and appropriately compensate accountants, legal counsel, benefit specialists,
actuaries, plan administrators and record keepers and any other persons as it
deems necessary or

 

19



--------------------------------------------------------------------------------

desirable in connection with the administration and maintenance of the Plan.
Such professionals and advisors shall not be considered members of the Committee
for any purpose.

 

8.5 Limitation of Liability.

 

A. No member of the Board of Directors, the Company and no officer or Employee
of the Company shall be liable to any Employee, Participant, Designated
Beneficiary or any other person for any action taken or act of omission in
connection with the administration or operation of this Plan unless attributable
to his own fraud or willful misconduct. Nor shall the Employer be liable to any
Employee, Participant, Designated Beneficiary or any other person for any such
action taken or act of omission unless attributable to fraud, gross negligence
or willful misconduct on the part of a Director, officer or Employee of the
Employer. Moreover, each Participant, Designated Beneficiary, and any other
person claiming a right to payment under the Plan shall only be entitled to look
to the Employer for payment, and shall not have the right, claim or demand
against the Committee (or any member thereof), any Director, Officer or Employee
of the Employer.

 

B. To the fullest extent permitted by the law and subject to the Employer’s
Certificate of Incorporation and By-laws, the Employer shall indemnify the
Committee, each of its members, and the Employer’s officers and Directors (and
any Employee involved in carrying out the functions of the Employer under the
Plan) for part or all expenses, costs, or liabilities arising out of the
performance of duties required by the terms of the Plan agreement, except for
those expenses, costs, or liabilities arising out of a member’s fraud, willful
misconduct or gross negligence.

 

8.6 Committee Reliance on Records and Reports.

 

The Committee shall be entitled to rely upon certificates, reports, and opinions
provided by an accountant, tax or pension advisor, actuary or legal counsel
employed by the Employer or Committee. The Committee shall keep a record of all
its proceedings and acts, and shall keep all such books of account, records, and
other data as may be necessary for the proper administration of the Plan. The
regularly kept records of the Committee and the Employer shall be conclusive
evidence of the service of a Participant, Compensation, age, marital status,
status as an Employee, and all other matters contained therein and relevant to
this Plan. The Committee, in any of its dealings with Participants hereunder,
may conclusively rely on any Deferral Election Form, written statement,
representation, or documents made or provided by such Participants.

 

8.7 Costs of the Plan.

 

All the costs and expenses for maintaining the administration and operation of
the Plan shall be borne by the Employer unless the Employer shall give notice
(that Plan Participants bear this expense, in whole or in part) to: (a) Eligible
Participants at the time they become a Participant by completion and filing of a
Deferral Election Form; or (b) to existing Participants during annual
re-enrollment. Such notice shall detail the administrative expense to be
assessed a Plan Participant, how that expense will be assessed and allocated to
the Participant Accounts, and any other important information concerning the
imposition of this administrative expense. This

 

20



--------------------------------------------------------------------------------

administration charge, if any, shall operate as a reduction to the bookkeeping
Account of a Participant or his designated Beneficiary, and in the absence of
specification otherwise shall reduce the Account, and be charged annually during
the month of January.

 

8.8 Claims Procedure.

 

A. Claim. Benefits shall be paid in accordance with the terms of this Plan. A
Participant, Designated Beneficiary or any person who believes that he is being
denied a benefit to which he is entitled under the Plan (hereinafter referred to
as a “Claimant”) may file a written request for such benefit with the Employer,
setting forth his claim. The request must be addressed to the Committee care of
Secretary of the Employer at its then principal place of business.

 

B. Claim Decision. Upon the receipt of a claim, the Committee shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. However, the Committee may extend
the reply period for an additional ninety (90) days for reasonable cause;
provided that the Committee notify the Claimant of such extension. If the claim
is denied in whole or in part, the Committee shall adopt a written opinion,
using language calculated to be understood by the Claimant, setting forth:

 

  (1) The specific reason or reasons for such denial;

 

  (2) The specific reference to pertinent provisions of this Agreement on which
such denial is based;

 

  (3) A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary;

 

  (4) Appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and

 

  (5) The time limits for requesting a review under Subsection C and for review
under Subsection D hereof.

 

C. Request for Review. Within sixty (60) days after the receipt by the Claimant
of the written opinion described above, the Claimant may request in writing that
the Secretary of the Employer review the determination of the Committee. Such
request must be addressed to the Secretary of the Employer, at its then
principal place of business. The Claimant or his duly authorized representative
may, but need not, review the pertinent documents and submit issues and comments
in writing for consideration by the Employer. If the Claimant does not request a
review of the Committee’s determination by the Secretary of the Employer within
such sixty (60) day period, he shall be barred and estopped from challenging the
Committee’s determination.

 

D.

Review of Decision. Within sixty (60) days after the Secretary’s receipt of a
request for review, he will review the Committee’s determination. After
considering all materials presented by the Claimant, the Secretary will render a
written opinion, written in a manner

 

21



--------------------------------------------------------------------------------

 

calculated to be understood by the Claimant, setting forth the specific reasons
for the decision and containing specific references to the pertinent provisions
of this Agreement on which the decision is based. If special circumstances
require that the sixty (60) day time period be extended, the Secretary will so
notify the Claimant and will render the decision as soon as possible, but no
later than one hundred twenty (120) days after receipt of the request for
review. Any claim not granted or denied within such time period shall be deemed
to have been denied.

 

8.9 Litigation.

 

It shall only be necessary to join the Employer as a party in any action or
judicial proceeding affecting the Plan. No Participant or Designated Beneficiary
or any other person claiming under the Plan shall be entitled to service of
process or notice of such action or proceeding, except as may be expressly
required by law. Any final judgment in such action or proceeding shall be
binding on all Participants, Designated Beneficiaries or persons claiming under
the Plan.

 

22



--------------------------------------------------------------------------------

ARTICLE IX—AMENDMENT, TERMINATION & REORGANIZATION

 

9.1 Amendment.

 

The Employer by action of its Board of Directors, or duly authorized Committee
thereof, in accordance with its by-laws, reserves the right to amend the Plan,
by resolution of the Employer, to the extent permitted under the Code and ERISA.
However, no amendment to the Plan shall be effective to the extent that it has
the effect of decreasing a Participant’s (or Designated Beneficiary’s) accrued
benefit prior to the date of the amendment.

 

9.2 Amendment Required By Law.

 

Notwithstanding Section 9.1, the Plan may be amended at any time, if in the
opinion of the Employer, such amendment is necessary to ensure the Plan is
treated as a nonqualified plan of deferred compensation under the Code and
ERISA, or to bring it into conformance with Treasury or SEC regulations or
requirements for such plans. This includes the right to amend this Plan, so that
any Trust, if applicable, created in conjunction with this Plan, will be treated
as a grantor Trust under Sections 671 through 679 of the Code, and to otherwise
conform the Plan provisions and such Trust, if applicable, to the requirements
of any applicable law. Additionally, if and to the extent the Company shall
determine that the terms of the Plan may result in the failure of the Plan, or
amounts deferred by or for any Participant under the Plan, to comply with the
requirements of Section 409A of the Code, or any applicable regulations or
guidance promulgated by the Secretary of the Treasury in connection therewith,
the Company shall have authority to take such action to amend, modify, cancel or
terminate the Plan or distribute any or all of the amounts deferred by or for a
Participant, as it deems necessary or advisable, including without limitation:

 

(i) Any amendment or modification of the Plan to conform the Plan to the
requirements of Section 409A of the Code or any regulations or other guidance
thereunder (including, without limitation, any amendment or modification of the
terms of any applicable to any Participant’s Accounts regarding the timing or
form of payment).

 

(ii) Immediate payment to the Participant of the amount otherwise payable to
such Participant.

 

Any such amendment, modification, cancellation, or termination of the Plan may
adversely affect the rights of a Participant without the Participant’s consent.

 

9.3 Termination.

 

The Employer intends to continue the Plan indefinitely. However, the Employer by
action of its Board of Directors or a duly authorized committee thereof, in
accordance with its by-laws, reserves the right to terminate the Plan at any
time. However, no such termination shall deprive any participant or Designated
Beneficiary of a right accrued under the Plan prior to the date of termination.

 

23



--------------------------------------------------------------------------------

9.4 Consolidation/Merger.

 

The Employer shall not enter into any consolidation or merger without the
guarantee and assurance of the successor or surviving company or companies to
the obligations contained under the Plan. Should such consolidation or merger
occur, the term “Employer” as defined and used in this Agreement shall refer to
the successor or surviving company.

 

24



--------------------------------------------------------------------------------

ARTICLE X—GENERAL PROVISIONS

 

10.1 Applicable Law.

 

Except insofar as the law has been superseded by Federal law, Maryland law shall
govern the construction, validity and administration of this Plan as created by
this Agreement. The parties to this Agreement intend that this Plan shall be a
nonqualified unfunded plan of deferred compensation without plan assets and any
ambiguities in its construction shall be resolved in favor of an interpretation
which will effect this intention.

 

10.2 Benefits Not Transferable or Assignable.

 

A. Benefits under the Plan shall not be subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge such
benefits shall be void, nor shall any such benefits be in any way liable for or
subject to the debts, contracts, liabilities, engagements or torts of any person
entitled to them. However, a Participant may name a recipient for any benefits
payable or which would become payable to a Participant upon his death. This
Section shall also apply to the creation, assignment or recognition of a right
to any benefit payable with respect to a Participant pursuant to a domestic
relations order, including a qualified domestic relations order under Section
414(p) of the Code. In addition, the following actions shall not be treated or
construed as an assignment or alienation: (a) Plan Contribution or distribution
tax withholding; (b) recovery of distribution overpayments to a Participant or
Designated Beneficiary; (c) direct deposit of a distribution to a Participant’s
or Designated Beneficiary’s banking institution account; or (d) transfer of
Participant rights from one Plan to another Plan, if applicable.

 

B. The Employer may bring an action for a declaratory judgment if a
Participant’s, Designated Beneficiary’s or any Beneficiary’s benefits hereunder
are attached by an order from any court. The Employer may seek such declaratory
judgment in any court of competent jurisdiction to:

 

  (1) determine the proper recipient or recipients of the benefits to be paid
under the Plan;

 

  (2) protect the operation and consequences of the Plan for the Employer and
all Participants; and

 

  (3) request any other equitable relief the Employer in its sole and exclusive
judgment may feel appropriate.

 

Benefits which may become payable during the pendency of such an action shall,
at the sole discretion of the Employer, either be:

 

  (1) paid into the court as they become payable or

 

  (2) held in the Participant’s or Designated Beneficiary’s Account subject to
the court’s final distribution order.

 

25



--------------------------------------------------------------------------------

10.3 Not an Employment Contract.

 

The Plan is not and shall not be deemed to constitute a contract between the
Employer and any Employee, or to be a consideration for, or an inducement to, or
a condition of, the employment of any Employee. Nothing contained in the Plan
shall give or be deemed to give an Employee the right to remain in the
employment of the Employer or to interfere with the right to be retained in the
employ of the Employer, any legal or equitable right against the Employer, or to
interfere with the right of the Employer to discharge any Employee at any time.
It is expressly understood by the parties hereto that this Agreement relates to
the payment of deferred compensation for the Employee’s services, generally
payable after separation from employment with the Employer, and is not intended
to be an employment contract.

 

10.4 Notices.

 

Any communication, benefit payment, statement of notice addressed to a
Participant or Designated Beneficiary at the last post office address as shown
on the Employer’s records shall be binding on the Participant or Designated
Beneficiary for all purposes of the Plan. The Employer shall not be obligated to
search for any Participant or Designated Beneficiary beyond sending a registered
letter to such last known address.

 

10.5 Severability.

 

The Plan as contained in the provisions of this Agreement constitutes the entire
Agreement between the parties. If any provision or provisions of the Plan shall
for any reason be invalid or unenforceable, the remaining provisions of the Plan
shall be carried into effect, unless the effect thereof would be to materially
alter or defeat the purposes of the Plan. All terms of the plan and all
discretion granted hereunder shall be uniformly and consistently applied to all
the Employees, Participants and Designated Beneficiaries.

 

10.6 Participant is General Creditor with No Rights to Assets.

 

A. The payments to the Participant or his Designated Beneficiary or any other
beneficiary hereunder shall be made from assets which shall continue, for all
purposes, to be a part of the general, unrestricted assets of the Employer, no
person shall have any interest in any such assets b y virtue of the provisions
of this Agreement. The Employer’s obligation hereunder shall be an unfunded and
unsecured promise to pay money in the future. To the extent that any person
acquires a right to receive payments from the Employer under the provisions
hereof, such right shall be no greater than the right of any unsecured general
creditor of the Employer; no such person shall have nor require any legal or
equitable right, or claim in or to any property or assets of the Employer. The
Employer shall not be obligated under any circumstances to fund obligations
under this Agreement.

 

B.

The Employer at its sole discretion and exclusive option, may acquire and/or
set-aside assets or funds, in a trust or otherwise, to support its financial
obligations under this Plan. No such trust established for this purpose shall be
established in or transferred to a location that would cause it to be deemed to
be an “offshore trust” for purposes of Code Section 409A (b)(1). No

 

26



--------------------------------------------------------------------------------

 

such acquisition or set-aside shall impair or derogate from the Employer’s
direct obligation to a Participant or Designated Beneficiary under this Plan.
However, no Participant or Designated Beneficiary shall be entitled to receive
duplicate payments of any Accounts provided under the Plan because of the
existence of such assets or funds.

 

C. In the event that, in its discretion, the Employer purchases an asset(s) or
insurance policy or policies insuring the life of the Participant to allow the
Employer to recover the cost of providing benefits, in whole or in part
hereunder, neither the Participant, Designated Beneficiary nor any other
beneficiary shall have any rights whatsoever therein in such assets or in the
proceeds therefrom. The Employer shall be the sole owner and beneficiary of any
such assets or insurance policy and shall possess and may exercise all incidents
of ownership therein. No such asset or policy, policies or other property shall
be held in any trust for the Participant or any other person nor as collateral
security for any obligation of the Employer hereunder. Nor shall any
Participant’s participation in the acquisition of such assets or policy or
policies be a representation to the Participant, Designated Beneficiary or any
other beneficiary of any beneficial interest or ownership in such assets, policy
or policies. A Participant may be required to submit to medical examinations,
supply such information and to execute such documents as may be required by an
insurance carrier or carriers (to whom the Employer may apply from time to time)
as a precondition to participate in the Plan.

 

10.7 No Trust Relationship Created.

 

Nothing contained in this Agreement shall be deemed to create a trust of any
kind or create any fiduciary relationship between the Employer and the
Participant, Designated Beneficiary, other beneficiaries of the Participant, or
any other person claiming through the Participant. Funds allocated hereunder
shall continue for all purposes to be part of the general assets and funds of
the Employer and no person other than the Employer shall, by virtue of the
provisions of this Plan, have any beneficial interest in such assets and funds.
The creation of a grantor Trust (so called “Rabbi Trust”) under the Code (owned
by and for the benefit of the Employer) to hold such assets or funds for the
administrative convenience of the Employer shall not give nor be a
representation to a Participant, Designated Beneficiary, or any other person, of
a property or beneficial ownership interest in such Trust assets or funds even
though the incidental advantages or benefits of the Trust to Plan Participants
may be communicated to them.

 

10.8 Limitations on Liability of the Employer.

 

Neither the establishment of the Plan nor any modification hereof nor the
creation of any Account under the Plan nor the payment of any benefits under the
Plan shall be construed as giving to any Participant or any other person any
legal or equitable right against the Employer or any Director, officer or
Employee thereof except as provided by law or by any Plan provision.

 

10.9 Agreement Between Employer and Participant Only.

 

This Agreement is solely between the Employer and Participant. The Participant,
Designated Beneficiary, estate or any other person claiming through the
Participant, shall only have recourse against the Employer for enforcement of
this Agreement. This Agreement shall be binding upon

 

27



--------------------------------------------------------------------------------

and inure to the benefit of the Employer and its successors and assigns, and the
Participant, successors, heirs, executors, administrators and beneficiaries.

 

10.10  Independence of Benefits.

 

The benefits payable under this Agreement are for services already rendered and
shall be independent of, and in addition to, any other benefits or compensation,
whether by salary, bonus, fees or otherwise, payable to the Participant under
any compensation and/or benefit arrangements or plans, incentive cash
compensations and stock plans and other retirement or welfare benefit plans,
that now exist or may hereafter exist from time to time.

 

10.11  Unclaimed Property.

 

Except as may be required by law, the Employer may take any of the following
actions if it gives notice to a Participant or Designated Beneficiary of an
entitlement to benefits under the Plan, and the Participant or Designated
Beneficiary fails to claim such benefit or fails to provide their location to
the Employer within three (3) calendar years of such notice:

 

(1) Direct distribution of such benefits, in such proportions as the Employer
may determine, to one or more or all, of a Participant’s next of kin, if their
location is known to the Employer;

 

(2) Deem this benefit to be a forfeiture and paid to the Employer if the
location of a Participant’s next of kin is not known. However, the Employer
shall pay the benefit, unadjusted for gains or losses from the date of such
forfeiture, to a Participant or Designated Beneficiary who subsequently makes
proper claim to the benefit.

 

The Employer shall not be liable to any person for payment pursuant to
applicable state unclaimed property laws.

 

10.12  Required Tax Withholding and Reporting.

 

The Employer shall withhold and report Federal, state and local income and
payroll tax amounts on all Contributions to and distributions and withdrawals
from a Participant’s Account as may be required by law from time to time.

 

28